Citation Nr: 0003299	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-12 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for a service-
connected L5-S1 discectomy with traumatic arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from an October 1973 
to October 1993.  This appeal arises from a May 1998 rating 
decision of the Columbia, South Carolina, regional office 
(RO) which increased from 10 percent to 20 percent the 
disability evaluation for the residuals of a L5-S1 discectomy 
with traumatic arthritis.  Asserting that he deserved a 
higher disability rating for said disorder, the veteran 
appealed this decision.


REMAND

A well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant in the instant case has 
stated a well-grounded claim.  Thus, VA is obligated to 
assist him in the development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

At the time of his personal hearing before the RO in November 
1998, the veteran testified that he suffered from chronic low 
back pain with spasm.  He said he experienced muscle spasm on 
a daily basis.  He stated that prolonged standing, sitting, 
or walking caused increased pain and functional limitation.  
He reported that he occasionally experienced radiation down 
his lower extremities.  He indicated that his doctors had 
recommended that he undergo additional surgery.  The veteran 
asserted his back disability adversely impacted all aspects 
of his life.

The Board finds that the veteran's May 1998 VA orthopedic 
examination was inadequate for the purpose of evaluating the 
veteran's service-connected back disability.  The U.S. Court 
of Appeals for Veterans Claims (Court) has stated that an 
examination must provide sufficient information to rate the 
disability in 

accordance with the applicable rating criteria.  See Wisch v. 
Brown, 8 Vet. App. 139 (1995) (a medical examination must 
specifically address pertinent issues and the silence of an 
examiner cannot be relied on as evidence against a claim.)  

In the instant case, the Board observes that the May 1998 
examination did not adequately evaluate the veteran's 
complaints of pain on movement and use as required by DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Therein, the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court in DeLuca held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  Accordingly, the veteran 
should be afforded another VA orthopedic examination.

Further, as referenced above, the veteran complains that his 
service-connected back disability is causing neurological 
problems.  He states that he periodically experiences a 
numbness that radiates down and into his lower extremities.  
These complaints do not appear to have been adequately 
evaluated.  The Court has held that the Board, in rendering 
its final decision, must consider independent medical 
evidence in support of recorded findings, rather than provide 
its own medical judgment in the guise of a Board opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The veteran 
should be afforded a VA neurological examination to determine 
the etiology and severity of his alleged neurological 
problems.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
henceforth advised that failure to report, without good 
cause, for an examination scheduled in connection with a 
claim for an increased rating, may result in denial of that 
claim.  38 C.F.R. § 3.655 (1999).

Finally, the VA has a duty to assist a claimant in the 
development of facts pertinent to his or claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  The duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes the 
procurement of medical records to which the veteran has made 
reference.  Littke v. Derwinski 1 Vet. App. 90 (1990).  As 
this matter is being returned for additional medical 
examinations, the RO should obtain the veteran's current 
medical records pertaining to the treatment of his service-
connected low back disability.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for his service-connected low 
back disorder since January 1998.  All 
records not already included in the 
claims folder should be obtained, to 
include those from the Dorn VA Medical 
Center (VAMC), the Columbia VAMC, and any 
other identified VA facility.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The RO should schedule the veteran 
for special VA orthopedic and 
neurological examinations.  The veteran 
should be properly notified of the date, 
time and place of the examinations in 
writing.  A copy of the notification 
letter should be associated with the 
claims file.

a.  General information for the 
examiners:  The claims folder must be 
made available to the examiners for 
review prior to the examinations.  A copy 
of this 

Remand decision should be provided to 
each physician.  Such tests as the 
examiners deem necessary should be 
performed.

b.  Special instructions for the 
orthopedic examiner:  The examiner should 
provide the answers/findings indicated 
below to each question or instruction 
posed.  No instruction/question should be 
left unanswered.  If the examiner finds 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.

I.  The examiner should be asked to 
state the ranges of motion of the 
lumbar spine in degrees.  Moreover, 
the examiner should state the normal 
ranges of motion of the lumbar spine 
in degrees.

II.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected low back 
disability; and, if feasible, these 
determinations must be expressed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.

III.  The examiner should be asked 
to express an opinion on whether 
pain in the low back could 
significantly limit functional 
ability during flare-ups or during 
periods of repeated use.  This 
determination should also, if 
feasible, be 

portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.

c.  Special instructions for the 
neurological examiner:  Any neurological 
complaints or findings attributable to 
the veteran's service-connected 
disability of the low back should be 
identified.  The examiner should state 
whether the veteran experiences 
intervertebral disc syndrome as a 
manifestation of or otherwise related to 
the service-connected L5-S1 discectomy 
with traumatic arthritis.  If so, the 
examiner should state whether the veteran 
experiences recurring attacks and the 
degree of intermittent relief he 
experiences between those attacks.  The 
examiner should further state whether any 
intervertebral disc syndrome that may be 
present results in incapacitating 
episodes and the total duration of any of 
these episodes.

The examiner should also be asked if 
there is evidence that the veteran has 
sciatic neuropathy with characteristic 
pain attributable to the service-
connected back disability.  If so, the 
examiner should state whether the sciatic 
neuropathy results in demonstrable muscle 
spasm, absent ankle jerk, or any other 
neurological finding.  All factors upon 
which any medical opinion is based must 
be set forth for the record.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do 

not include all test reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  In evaluating the veteran's 
service-connected disability, the RO 
should discuss the provisions of DeLuca, 
38 C.F.R. §§ 4.40 and 4.45, and 
VAOPGCPREC 36-97 (December 12, 1997) (VA 
Office of the General Counsel determined 
that Diagnostic Code 5293 (intervertebral 
disc syndrome) is predicated upon 
limitation of motion and thus 38 C.F.R. 
§§ 4.40 and 4.45 must be considered in 
conjunction with that code).  If the 
decision remains adverse to the veteran, 
he and his representative should be 
issued a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond.  The SSOC should 
include citation to all relevant 
regulatory provisions.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


